UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                Argued July 5, 2005
                               Decided July 12, 2005

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 04-2795

KAMRAN Q. MALIK,                                Petition for Review of an Order of the
    Petitioner,                                 Board of Immigration Appeals

      v.                                        No. A77-958-103

ALBERTO R. GONZALES, Attorney
General of the United States of America,
     Respondent.


                                     ORDER

      Pakistani native Kamran Malik applied for asylum alleging that he faced
persecution based on his membership in the Muslim League party, whose
government was overthrown by a military coup in 1999. The Immigration Judge
denied his petition for asylum and withholding of deportation, determining that
Malik did not meet his burden of proof because his airport interview and later
testimony were inconsistent. The Board of Immigration Appeals summarily
affirmed, and we now deny Malik’s petition for review of the BIA’s decision.

       Malik destroyed his credibility from the start, arriving at the Los Angeles
airport from Pakistan in May 2001 with a passport and visa bearing another
individual’s name. After immigration officials stopped him, Malik admitted that
the travel documents were not his. During an airport interview with an
No. 04-2795                                                                      Page 2

immigration official, Malik initially explained that he sought employment so that
he could support his family in Pakistan. The money Malik hoped to earn would go
toward his two sisters’ dowries and paying back the $20,000 his parents borrowed
from private individuals to send him to United States. When asked whether he had
any fear or concern about being returned to Pakistan or whether he would be
harmed, Malik stated only that he would not be able to pay back the loan and
feared what the private lender would do to him and his family; he mentioned no
fear of persecution.

        Malik then changed his story in a credible-fear interview, asserting for the
first time that he faced persecution if he were returned to Pakistan based on his
political beliefs. Malik attested that he was the general secretary of the student
branch of the local Muslim League party in the district of Gujrat. In 1999, the
government of the Muslim League was overthrown by General Musharraf and its
leaders imprisoned. Malik organized a rally to protest their imprisonment, at
which officers arrested him. According to Malik, officers tortured him for 12 days
until his parents bribed the officers to release him. Fearing police would never
leave him alone, Malik fled to the United States.

        Malik claimed during the credible-fear interview that he decided to tell
officials about his fear of persecution after talking at the detention center to fellow
Pakistanis who reassured him that if he told “all the truth,” he would not be sent
back to Pakistan. He later applied for asylum and withholding of deportation with
allegations consistent with his credible-fear interview. He explained in the
application and at the hearing that he did not tell the immigration officials at the
airport about the persecution because he was “in distress” from his long journey to
the United States and feared that he would be deported if he told officials he was
seeking asylum.

       To corroborate his account, Malik submitted a copy of his Muslim League
membership card, and copies of the 2001 police report and arrest warrants. The IJ
entered the copy of the membership card into the record despite concerns that the
original card was never presented to verify its authenticity. The IJ, however,
sustained the government’s objection to the other documents based on Malik’s
failure to comply with 8 C.F.R. § 3.33 (now 8 C.F.R. § 1003.33), which required the
attachment of an English translation and certification by the translator.

       Based on the inconsistencies between his airport interview and his later
testimony at the hearing, the IJ determined that Malik did not establish a
“persuasive claim to asylum.” And Malik’s explanation for lying during his airport
interview was not “altogether convincing.” The IJ also questioned the authenticity
of the copy of the Muslim League membership card, and noted Malik’s failure to
supply other documents corroborating his membership. Malik appealed the IJ’s
No. 04-2795                                                                    Page 3

decision, and the BIA summarily affirmed under 8 C.F.R. § 1003.1(a)(7), and so the
IJ’s decision becomes that of the BIA for purposes of judicial review. See Georgis v.
Ashcroft, 328 F.3d 962, 966-67 (7th Cir. 2003).

       It is difficult to parse any substantive argument from Malik’s petition. As
best we can discern, Malik asserts that the IJ erroneously discounted his credibility
based on the inconsistencies between the story he told the immigration officials at
the airport and his testimony at the hearing. Malik seems to suggest that the IJ
should have excused his failure to inform the immigration officials at the airport
about his fear of persecution if returned to Pakistan because he “was in a confused
mental state, it was a long arduous journey,” and he was afraid he would be sent
back. If an IJ finds a petitioner’s testimony not credible, the petitioner must
present “a convincing explanation of the discrepancies or extrinsic—and
credible—corroborating evidence.” Capric v. Ashcroft, 355 F.3d 1075, 1086 (7th Cir.
2004). But, as in this case, an explanation that presents only an alternative
interpretation of the evidence alone is insufficient to overturn an IJ’s credibility
finding. See Krouchevski v. Ashcroft, 344 F.3d 670, 673 (7th Cir. 2003); Ahmad v.
INS, 163 F.3d 457, 461 (7th Cir. 1999.)

       Malik also seems to argue that the IJ should have found his testimony
credible based on corroborating evidence in the record establishing that he faced
persecution if returned to Pakistan. In particular, Malik claims that his testimony
“is bolstered” by his membership card in the Muslim League, arrest warrants
(which the IJ did not permit into the record), and the 2002 Department of State
country report for Pakistan. Yet his brief does not discuss why these documents
should have swayed the IJ to believe his testimony at the hearing over his airport
interview. And we see no reason that the documents should have; Malik destroyed
his credibility at the start by presenting a fraudulent passport, and his divergently
inconsistent stories did nothing to resuscitate that lost credibility.

      Because Malik has not established that he faces persecution if returned
Pakistan, we deny the petition.